department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov uil no 408a legend taxpayer a custodian m amount a year year ira x ira y dear this is in response to your letter dated in which you request relief under sec_301_9100-3 of the procedure and administrative regulations the regulations such relief is requested regarding the recharacterization of an amount rolled over to a roth individual_retirement_arrangement ira for a taxable_year in which taxpayer a was ineligible to contribute to a roth_ira the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a owns ira x a simplified_employee_pension plan described in sec_408 of the internal_revenue_code the code and maintained by custodian m on december of year custodian m at taxpayer a’s request transferred amount a from ira x to ira y a roth_ira described in sec_408a of the code as a partial roth_ira_conversion taxpayer a represents that he consulted with his professional advisor about the partial conversion of amount a from ira x to ira y his professional advisor erroneously informed him that the modified_adjusted_gross_income magi limit for conversions did not include capital_gain income believing that his income was below such magi limit for conversions under sec_408a taxpayer a made the partial conversion from ira x to roth_ira y taxpayer a represents further that he intended to include amount ain income on his form_1040 u s individual_income_tax_return for tax_year and pay any applicable federal_income_tax taxpayer a timely filed form_4868 application_for automatic_extension of time to file u s individual tax_return for tax_year on october of tax_year while completing form_1040 for tax_year taxpayer a discovered that he was ineligible for the conversion because his magi exceeded dollar_figure in year on october of tax_year taxpayer a attempted to transfer the converted funds back into ira x custodian m aware of irs regulations refused to make the transfer taxpayer a was then informed by his professional advisor that he had until the end of calendar_year to recharacterize the conversion taxpayer a’s' request for relief under sec_301 of the regulations was filed shortly after discovering that they had missed the deadline to recharacterize roth_ira y back to ira x and prior to the internal_revenue_service the service discovering that taxpayer a had not timely elected to recharacterize roth_ira ytoa traditional_ira the statute_of_limitations on taxpayer a’s federal_income_tax return for year remains open based on the foregoing facts and representations you have requested a ruling pursuant to sec_301_9100-3 of the regulations that the service grant you an extension of time to make the election under sec_1_408a-5 of the income_tax regulations the i t regulations to recharacterize amount a to ira x as a contribution back with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a of the code and sec_1_408a-5 of the i t regulations this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution sec_1_408a-5 q a-6 of the t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer 2z2uusugu53 sec_408a of the code and sec_1_408a-4 q a-2 of the i t regulations provide in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_408a provides that a conversion of a traditional_ira to a roth_ira is treated as a rollover from the traditional_ira to the roth_ira sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to elect to recharacterize the roth_ira on or before the date prescribed by law including extensions for filing his federal_income_tax return for the year of contribution was caused by his lack of awareness of his ineligibility to contribute amount a to roth_ira y and therefore the necessity of his making an election to recharacterize the contribution taxpayer a sec_301 relief shortly after discovering that he was ineligible to make the conversion and before the service discovered his failure to make a timely election to recharacterize the failed conversion filed this request for thus based on the information and the representations submitted by taxpayer a the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and taxpayer a acted reasonably and in good_faith with respect to requesting an extension of time to recharacterize amount a as a contribution to ira x specifically we conclude that taxpayer a has met the requirements of clauses i and iii of sec_301_9100-3 of the regulations additionally because the statute_of_limitations is still open under sec_301_9100-3 of the regulations granting relief will not prejudice the interests of the government accordingly taxpayer a is granted an extension of time not to exceed days as measured from the date of this letter_ruling to recharacterize amount a held in roth_ira y plus earnings attributable thereto as a contribution to a traditional_ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you wish to inquire about this ruling please contact d no at or _ fax please address all correspondence to se t ep ra t4 sincerely yours oth é tie tat _- oc donzell h littlejohn manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
